 In the Matter ofTRI-CLOVERMACHINECo.andMETALPOLISHERS,BLF-FERS, PLATERS ANDHELPERSLOCAL UNIONNo45,A. F.ofL.Case No. 13-R-2899.-Decided June 1, 1945Foley and Brach,byMr.Jerome J. Foley,of Racine,Wis., andMr. Carl0. Nelson,of Kenosha,Wis., for the Company.Mr.John Grzenia,of Chicago,Ill., for the Union.Mr.Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon petition duly filed by Metal Polishers, Buffers, Platers and HelpersLocal Union No. 45, A. F. of L., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representation ofemployees of Tri-Clover Machine Co., Kenosha, Wisconsin, herein calledthe Company, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Leon A. Rosell, Trial Examiner.Said hearing was held at Kenosha, Wisconsin, on May 1, 1945. The Com-pany and the Union appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues. The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed. All par-tieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OFFACT1.THE BUSINESS OF THE COMPANYTri-Clover Machine Co. is a Wisconsin corporation engaged primarilyatKenosha,Wisconsin,in the manufacture of dairy equipment.During1944 the Company purchased raw materials valuedin excess of $100,000,62 N. L R. B., No. 2.6 TR1-CLOVER MACHINE CO.7over 50 percent of which was shipped to it from points outside the StateofWisconsin. During the same period the Company sold products valuedin excess of $200,000, approximately 90 percent of which was shippedto points outside the State of Wisconsin.'We find that the Company is engaged in commerce within the meaningof the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDMetal Polishers, Buffers, Platers .and Helpers Local Union No. 45 isa labor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn February 8, 1945, the Union requested the Company to recognizeitas the exclusive collective bargaining representative of certain of theCompany's employees. The Company refused this request until such time asthe Union is certified by the Board.-A statement of a Field Examiner of the Board, introduced into evidenceat the hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union urges that all employees in the metal polishing room of theCompany; excluding supervisors, constitute a unit appropriate for the pur-poses of collective bargaining. The only controversy with respect to theunit concerns two foremen. The Company would include them in the unit.The polishing department works 2 shifts, 11 employees working on thefirst shift and 5 on the second. The Company has a foreman in charge ofeach shift. It is these 2 employees whom the Company would include in theunit. The 2 formen are in charge of the 2 shifts of the metal polishing roomand are responsible to the general superintendent of the plant. Althoughit appears that they spend more than 50 percent of their working time per-forming regular production work,it isclear that they possess authority torecommend effectively the discharge and discipline of their subordinatesand that they have in fact exercised such authority. We find that the fore-men in the metal polishing room are supervisory employees, and as such,we shall exclude them from the unit.We find that all employees in the metal polishing room of the Company,1 The Field Examiner reported that the Union presented 13 membership application cards Thereare approximately 19 employees in the appropriate unit. 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcluding foremen and any other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by means of an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, andpursuant to Article III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Tri-Clover Machine Co.,Kenosha, Wisconsin, an election by secret ballot shall be conducted as earlyas possible, but not later'than thirty (30) days from the date of this Direc-tion, under the direction and supervision of the Regional Director for theThirteenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, but ex-cluding any who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to determinewhether or not they desire -to be represented by Metal Polishers, Buffers,Platers and Helpers Local Union No. 45, A. F. of L., for the purposes ofcollective bargaining.